

113 S851 RS: Caregivers Expansion and Improvement Act of 2013
U.S. Senate
2013-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 186113th CONGRESS1st SessionS. 851[Report No. 113–107]IN THE SENATE OF THE UNITED STATESApril 25, 2013Mr. Sanders introduced
			 the following bill; which was read twice and referred to the
			 Committee on Veterans'
			 AffairsSeptember 17, 2013 Reported by Mr. Sanders, without amendmentA BILLTo amend title 38, United States Code, to extend to all
		  veterans with a serious service-connected injury eligibility to participate in
		  the family caregiver services program.1.Short titleThis Act may be cited as the
			 Caregivers Expansion and Improvement
			 Act of 2013.2.Extension to all
			 veterans with a serious service-connected disability of eligibility for
			 participation in family caregiver programSection 1720G(a)(2)(B) of title 38, United
			 States Code, is amended by striking on or after September 11,
			 2001.September 17, 2013Reported without amendment